ORDER
Defendant-appellant Mohammed A. Sodagar pleaded guilty to five counts of filing fraudulent claims in violation of 18 U.S.C. § 287, two counts of fraud in connection with identification documents and authentication features in violation of 18 U.S.C. § 1028(a)(3) and (a)(5), one count of misuse of a social security number in violation of 42 U.S.C. § 408(a)(7)(A), and two counts of fraud in connection with counterfeit access devices in violation of 18 U.S.C. § 1029(a)(1) and (a)(3). He now challenges the district court’s denial of a motion to suppress evidence of these crimes that was obtained during a search of his home.
It is well-settled that a guilty plea operates as a waiver of any non-jurisdictional issues. United States v. Rogers, 387 F.3d 925, 932 (7th Cir.2004). Non-jurisdictional issues are only preserved when, with the approval of the court and the consent of the government, a defendant explicitly conditions his plea of guilty on the right to appeal adverse determinations on those issues under Fed.R.Crim.P. 11(a)(2).
There is no evidence that Sodagar preserved his right to appeal the district court’s denial of his motion to suppress; his pleas were general and unconditional. Accordingly, we find that he has waived any right to appellate review of the issue.
Since there are no other issues before us, we hereby order that the defendant’s conviction and sentence be AFFIRMED.